Exhibit 10.3

CVR REFINING, LP
LONG-TERM INCENTIVE PLAN
OTHER UNIT BASED AWARD AGREEMENT


THIS AGREEMENT (this “Agreement”) is made as of April 15, 2015 (the “Grant
Date”), between CVR Refining, LP, a Delaware limited partnership (the
“Partnership”), and the individual grantee designated on the signature page
hereof (the “Grantee”). Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meanings ascribed to such terms in the
CVR Refining, LP Long-Term Incentive Plan, as amended from time to time (the
“Plan”), unless the context requires otherwise.


WHEREAS, the Grantee is party to an employment agreement with CVR Energy, Inc.
(“CVR Energy”), an Affiliate of the Partnership, dated December 1, 2014, as
amended from time to time (the “Employment Agreement”);


WHEREAS, in accordance with Section 2.7 of the Employment Agreement, the Grantee
was previously awarded “Incentive Units” under the terms and conditions of that
certain incentive unit agreement between the Grantee and CVR Energy dated
December 1, 2014 (the “Incentive Unit Agreement”);


WHEREAS, in exchange for the Award that is being granted to Grantee under the
Plan, the Grantee agrees to waive and forfeit any and all of his rights to and
interests in or provided under the Incentive Unit Agreement (including, without
limitation, any and all rights to “Incentive Units” and any payments or other
amounts thereunder);


WHEREAS, the Board has previously adopted the Plan, the terms of which are
hereby incorporated by reference and made a part of this Agreement;


WHEREAS, the Plan provides for the issuance of Other Unit Based Awards which are
denominated, payable or valued in Units, or are otherwise based on or related to
Units, in whole or in part; and


WHEREAS, the Committee responsible for administration of the Plan has authorized
the grant of the Other Unit Based Award to the Grantee pursuant to the terms and
conditions as provided herein.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:


1.Grant of Other Unit Based Award; Forfeiture of Incentive Units.


1.1    Subject to Section 1.2 below, the Partnership hereby grants to the
Grantee, and the Grantee hereby accepts from the Partnership on the terms and
conditions set forth in this Agreement, an Other Unit Based Award equal to
227,927 notional units (the “Notional Units”)






--------------------------------------------------------------------------------



under the Plan on the terms and conditions set forth herein. Subject to the
terms and conditions of this Agreement, each Notional Unit represents the right
of the Grantee to receive, if such Notional Unit becomes vested, a cash payment
equal to the positive difference, if any, between (A) the average closing price
of a Unit for the first 10 trading days of the month immediately preceding the
month in which the applicable date of vesting occurs hereunder pursuant to
Section 2 or Section 3(a) or (b) (such 10 trading days, the “Unit Measurement
Period”) minus (B) $23.39. For purposes of calculating such average closing
price per Unit for the Unit Measurement Period, any dividend or other
distribution to which Grantee is entitled pursuant to Section 4 hereof shall be
taken into account with respect to the per Unit closing price for each day
occurring during the Unit Measurement Period. The Award hereunder granted shall
not represent actual Units or other equity securities of the Partnership or the
General Partner or any right to receive actual Units or equity securities of the
Partnership or the General Partner. The reference to the Units of the
Partnership is used herein solely to calculate the cash payout, if any, to be
awarded to the Grantee in accordance with this Agreement.


1.2    Effective as of the Grant Date, the Grantee hereby waives and forfeits
any and all of his rights to and interests in or provided under the Incentive
Unit Agreement (including, without limitation, any and all rights to “Incentive
Units” and any payments or other amounts thereunder). In addition, the Grantee
hereby acknowledges and agrees that the Other Unit Based Award granted to him
hereunder is in full and complete satisfaction of any and all of the
Partnership’s, CVR Energy’s or any of their respective Affiliates’ obligations
arising under Section 2.7 of the Employment Agreement.


1.3    This Agreement shall be construed in accordance with and consistent with,
and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference).


2.    Vesting Date.


The Notional Units are unvested on and after the Grant Date and shall vest, with
respect to 100% of the total number of Notional Units granted hereunder, on
December 1, 2017 (“Vesting Date”), provided the Grantee continues to serve as an
employee of the Partnership (or an Affiliate thereof) from the Grant Date
through the Vesting Date.


3.     Termination of Employment.


(a)    If on, or at any time following, December 1, 2015 and prior to the
Vesting Date, (i) the Grantee’s employment is terminated by the Partnership or
one of its Affiliates by reason of his Disability (as defined below), (ii) the
Grantee's employment is terminated due to his death, (iii) the Grantee’s
employment is terminated by the Partnership or one of its Affiliates other than
for Cause (as defined below) or Disability (and excluding any termination
occurring within the one (1) year period commencing on the date of a Change of
Control), or (iv) the Grantee resigns from employment with the Partnership or
one of its Affiliates for Good Reason (as defined below) (and excluding any
termination occurring within the one (1) year period commencing on the date of a
Change of Control), then, in the case of clause (i), (ii), (iii) or (iv) above,
a portion of the Notional Units calculated by multiplying the total number of
Notional Units granted hereunder by a fraction (the numerator of

2



--------------------------------------------------------------------------------



which is the number of completed calendar months that have lapsed from December
1, 2014 to the date of termination, and the denominator of which is 36), shall
become immediately vested on the date of such employment termination. As used
herein, “Disability,” “Cause” and “Good Reason” shall have the meanings ascribed
to such terms in the Employment Agreement.


(b)    If, within the one (1) year period commencing on the date of a Change of
Control, (i) the Grantee’s employment is terminated by the Partnership or one of
its Affiliates other than for Cause or Disability, or (ii) the Grantee resigns
from employment with the Partnership or one of its Affiliates for Good Reason,
then, any Notional Units that have not vested prior to such time shall become
immediately vested on the date of such employment termination.


(c)    Any unvested Notional Units that do not become vested in connection with
the Grantee’s termination of employment in accordance with Section 3(a) or (b)
of this Agreement shall be forfeited immediately upon the Grantee’s termination
of employment.


(d)    To the extent any payments provided for under this Agreement are treated
as “nonqualified deferred compensation” subject to Section 409A of the Code, (i)
this Agreement shall be interpreted, construed and operated in accordance with
Section 409A of the Code and the Treasury regulations and other guidance issued
thereunder, (ii) if on the date of the Grantee’s separation from service (as
defined in Treasury Regulation §1.409A-1(h)) with the Partnership or one of its
Affiliates the Grantee is a specified employee (as defined in Section 409A of
the Code and Treasury Regulation §1.409A-1(i)), no payment constituting the
“deferral of compensation” within the meaning of Treasury Regulation
§1.409A-1(b) and after application of the exemptions provided in Treasury
Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall be made to the Grantee
at any time prior to the earlier of (A) the expiration of the six (6) month
period following the Grantee’s separation from service or (B) the Grantee’s
death, and any such amounts deferred during such applicable period shall instead
be paid in a lump sum to the Grantee (or, if applicable, to the Grantee’s
estate) on the first payroll payment date following expiration of such six (6)
month period or, if applicable, the Grantee’s death, and (iii) for purposes of
conforming this Agreement to Section 409A of the Code, any reference to
termination of employment, termination or separation from employment,
resignation from employment or similar terms shall mean and be interpreted as a
“separation from service” as defined in Treasury Regulation §1.409A-1(h). For
purposes of applying Section 409A of the Code to this Agreement (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each payment that the Grantee may be entitled to receive
under this Agreement shall be treated as a separate and distinct payment and
shall not collectively be treated as a single payment.


(e)    For purpose of this Section 3, for the avoidance of doubt, and
notwithstanding anything herein to the contrary, if the Grantee has an
employment agreement with the Partnership or one of its Affiliates that
terminates or expires without renewal thereof and the Partnership (or one of its
Affiliates) chooses not to enter into a new employment agreement with the
Grantee, then, except as expressly provided under circumstances described in
Section 3(a) or (b) above, the Grantee shall not be entitled to any acceleration
of vesting or any payments whatsoever pursuant to this Section 3 irrespective of
whether the Grantee experiences a termination of employment (for any

3



--------------------------------------------------------------------------------



reason) or continues in the employ of the Partnership (or one of its Affiliates)
on an at-will basis or otherwise.


4.    Distribution Equivalent Rights


The Partnership hereby grants to the Grantee, and the Grantee hereby accepts
from the Partnership, one “Distribution Equivalent Right” for each Notional Unit
granted herein equal to the cash value of all distributions declared by the
Partnership on each Unit from December 1, 2014 to and including the date that is
the earlier of the Vesting Date and the date on which the Grantee experiences a
termination of employment with the Partnership or one of its Affiliates under
circumstances described in Section 3(a) or (b), provided that the foregoing
shall only apply with respect to distributions with “ex-dividend” dates
occurring from December 1, 2014 to and including the last day of the Unit
Measurement Period. The reference to the cash value of such distributions is
used herein solely to calculate the cash payout, if any, to be awarded in
respect of such Distribution Equivalent Rights and does not create any separate
rights with respect to the Distribution Equivalent Rights. Notwithstanding the
foregoing, the payment of Distribution Equivalent Rights will be deferred until
and conditioned upon the underlying Notional Units becoming vested pursuant to
Section 2 or 3(a) or (b) hereof and, upon any such vesting, Distribution
Equivalent Rights on all vested Notional Units, with no interest thereon, shall
become payable to the Grantee in accordance with Section 5 hereof.


5.    Payment Date.
        
Within 15 business days following the earlier of the Vesting Date and the date
on which the Grantee experiences a termination of employment with the
Partnership or one of its Affiliates under circumstances described in Section
3(a) or (b), the Partnership will deliver to the Grantee the cash payment
underlying the Notional Units and Distribution Equivalent Rights (if any) that
become vested pursuant to Section 2 or 3 of this Agreement.


6.    Non-transferability.


The Notional Units may not be sold, transferred or otherwise disposed of and may
not be pledged or otherwise hypothecated, other than by will or by the laws of
descent or distribution. The Notional Units shall not be subject to execution,
attachment or other process.


7.    Incentive Compensation Recoupment.


7.1    To the extent not prohibited by applicable law, the Board, in its sole
and absolute discretion, may seek reimbursement of any payment made to Grantee
in respect of the Notional Units granted hereunder if (A) Grantee is currently
or was previously designated as an “officer” by the Board for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended (such designation,
“Officer”), and (B) Grantee, in the judgment of the Board, commits misconduct or
a gross dereliction of duty that results in a material violation of Partnership
policy and causes significant harm to the Partnership (or any of its Affiliates)
while serving in his or her capacity as an Officer. In such event, (x) if
Grantee is a current Officer, the Board may seek reimbursement of

4



--------------------------------------------------------------------------------



all or a portion of any such payment made to Grantee during the three-year
period preceding the date on which such misconduct or dereliction of duty was
discovered by the Partnership (or any of its Affiliates), or (y) if Grantee is a
former Officer, the Board may seek reimbursement of all or a portion of any such
payment made to Grantee during the three-year period preceding the last date on
which Grantee was an Officer.


7.2     To the extent not prohibited by applicable law, if Grantee is an
Officer, the Board may, in its sole discretion, seek reimbursement of any
payment made to Grantee in respect of the Notional Units granted hereunder in
the event of a restatement of the Partnership’s (or any of its Affiliates’)
financial results (occurring due to material noncompliance with any financial
reporting requirements under applicable securities laws) that reduced a
previously granted payment made to Grantee in respect of the Notional Units
granted hereunder.  In that event, the Board will seek to recover the amount of
any such payment made to Grantee that exceeded the amount that would have been
paid based on the restated financial results.


7.3    If the Partnership subsequently determines that it is required by law to
apply a “clawback” or alternate recoupment provision to the Notional Units
granted hereunder, under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then such clawback or recoupment provision also
shall apply to such Notional Units, as if it had been included on the effective
date of this Agreement.


8.    No Right to Continued Employment.


Nothing in this Agreement shall be interpreted or construed to confer upon the
Grantee any right with respect to continuance of employment by the Partnership
or one of its Affiliates, nor shall this Agreement interfere in any way with the
right of the Partnership or one of its Affiliates to terminate the Grantee’s
employment therewith at any time.


9.    Withholding of Taxes.


The Grantee shall pay to the Partnership (or an applicable Affiliate thereof),
and the Grantee shall agree on such other arrangements necessary for the Grantee
to pay, the applicable federal, foreign, state and local income taxes required
by law to be withheld (the “Withholding Taxes”), if any, upon the vesting or
payment of the Notional Units. The Partnership (or an applicable Affiliate
thereof), shall have the right to deduct from any payment of cash to the Grantee
an amount equal to the Withholding Taxes in satisfaction of the Grantee’s
obligation to pay Withholding Taxes.


10.    Interpretation.


This Agreement is intended to comply with Rule 16b-3 of the Exchange Act and the
Committee shall interpret and administer the provisions of this Agreement in a
manner consistent therewith. Any provision inconsistent with such rule shall be
inoperative and shall not affect the validity of this Agreement.


11.    Modification or Termination of Agreement.

5



--------------------------------------------------------------------------------





This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto; provided, however, that the Partnership may modify or amend this
Agreement without the written consent of the Grantee to the extent that such
action is necessary for compliance with an applicable law, regulation or
exchange requirement that impacts this Agreement. No waiver by either party
hereto of any breach by the other party hereto of any provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions at the time or at any prior or subsequent time.


12.    Severability.
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.


13.    Governing Law.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the conflicts of laws principles thereof.


14.    Entire Understanding.
This Agreement embodies the entire understanding and agreement of the parties in
relation to the subject matter hereof, and no promise, condition, representation
or warranty, expressed or implied, not herein stated, shall bind either party
hereto.


15.    Rights as Equity Holder.
In no event whatsoever shall the Grantee possess any incidents of ownership in
any equity of the Partnership with respect to the Notional Units granted
hereunder.
 
16.    Successors in Interest.
This Agreement shall inure to the benefit of and be binding upon any successor
to the Partnership. This Agreement shall inure to the benefit of the Grantee’s
beneficiaries, heirs, executors, administrators, successors and legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Partnership under this Agreement shall be final, binding and conclusive
upon the Grantee’s beneficiaries, heirs, executors, administrators, successors
and legal representatives.


17.    Unfunded Status. The Notional Units constitute an unfunded and unsecured
promise of the Partnership to deliver (or cause to be delivered) to the Grantee,
subject to the terms and conditions of this Agreement, cash on the applicable
vesting date for the applicable portion of such Notional Units as provided
herein. By accepting this grant of Notional Units, the Grantee understands

6



--------------------------------------------------------------------------------



that this grant does not confer any legal or equitable right (other than those
constituting the Notional Units) against the Partnership or any of its
Affiliates, directly or indirectly, or give rise to any cause of action at law
or in equity against the Partnership or any of its Affiliates. The rights of the
Grantee (or any person claiming through the Grantee) under this Agreement shall
be solely those of an unsecured general creditor of the Partnership.
18.    Resolution of Disputes.
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee (in its sole and absolute discretion). Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Partnership for all purposes.


[signature page follows]



7



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.


CVR REFINING, LP
By: CVR REFINING GP, LLC, its general partner




GRANTEE
  /s/ John J. Lipinski
  /s/ Martin J. Power
By: John J. Lipinski
Martin J. Power
Title: Chief Executive Officer and President
 






[Signature Page to Other Unit Based Award Agreement]

